Hon. Joe Tnnnell,CountyAttorney opinios r?o.w-110
Van Zandt County
Canton,Texas                    Ret Whetherthe propertyacquiredand
                                    owned by the SabineRiver Authority
                                    for the purposeof constructing
                                    the Iron BridgeLake is exemptfrom
Dear Mr. Tumell:                    taxation. And relatedquestions.

         Your letterrequestingour opinionIn referenceto the captioned
matter,reads,in part, ae follows:

        -*TheTax Aseeeeor-Colleotok
                                  of Van Zandt Couuty,Texas hae
    prggded ~to.thla afioe the yllcu"    qtleetloue
                                                  .fora legal- .~~.
           :

        "0). Is ~opertyaq~edand        cwned bythe Sabine
    River Authorityfar the purposeof constructingwhat is
    calledthe IronBridge lake exempt fromtaxation?

         “(2).  If the #o&y     is pur&a~ed by such Authority
    after January1, 1957, irrthe voperty subjectto taxation.
    forthe vhole of 1957 or for only that portionof the year
    not cuned by the Authority? In ether words if the Sablne
    River Authorityaqulred a given traot of land on April 1,
    1957, woulc~theprior cvner, the ouuer as of January1, 1957,
    beLiable to pay tame on said tract~forthe entireyear
    1957 or for only the three monthswhich he mmed it?"

         The SablneRiver Authorityie a politicala&division of the
State.,~vv.~TruetC~                                                 s
190 S.W.2d48.    .:

         ArticleVIII, Section2 of the Texas Constitutiongrantsto the
bgielaturethe authorityto exemptfron~taxati.onpubUcpropertyueedfor
publicpurposes. sotion 1 of Artlole n50, Vernon'sCivil Statutes,pro-
vldeethrtallproperty,vbatherrealor pereoml, belongingexolueivelyto
this State or any politiaaleubdivieionthereof'iaexempt from taxation.
Seation9 of ArticleXI of the Texas Constitutionprovides that propertyde-
votedexclusivelyto the we and benefitof the public shall.be exemptfrom
taxation.

         As the SsblneRiver Authorityis a politicalsubdivisionof the
Stateand the propertyis devotedto public uee, it is exempt from taxation.
          ado River A&&Q&V   v. ~I?&&& Rank and Trust Cv            .
Hon. Joe I'mnelL,page 2 (WHlO)

         Art1cJ.e
                7151, v.c.si,proYides,in +rt:

          "Allproperty&sllbelistedfortktian
     b&en    Januaryland April 3&of eaohyew,
     vhenrequlred bytb acreesaor,vithreferenae
     to the quantityheld or aimed onthe firatday
     of Januaryiuthe year forvhiohthe property
     is rquired to be lieted or rendered...."

         Article7272, V.C.S. provides:

         .nAllrealandpereon.slpropnrtyheldor
     amed byanypereon inthia State shallbe liable
     for all State gnd County taxes due bythe ouner
     thereofincludingtax on real e&a&e, personal
     propertyand polltax;andthe TaxColleotorahall
     levyonanypersonalok realpropertyto be found
     in hie oountyto satisfyall deUnquent taxes,any
     lav to the contrarynotvithatandkrg:  . . .a

       " -:..:By*&..k.   .&a prO&ienfJ af ,ti&B &at&    the .hfner-   .
 ehip M-~operty+xMhe lat,~~~~:Jawmyoze+stes perronalUsM.U.ty
 ontbe.partof.the:thenovner f0F.m.n forthe* yvar,andtIm asle
 thereofshortlyaf%emards dcsd'not~affeotthemle. '&BULQU&
                   v. Stata (Civ.App.1, 3 S.K2d 559;U
.wv.App.,,                 37 S.W; 911; lfh&ze v. v
Mstrict (Civ.App.),    208 S.W.574;Childreas         0.
 9? S.w.2dloll;Craniill                  v. 8!d& "iv+
 8D.(error refu.eed];~~                   Co: v. S$&
 S.lMd.1035 (errcrref.). ; " : .'                                 .
                           ,.    ;.                        ..I_
            :Youaretherefore adkisedthsttheouner ofthe..~operty
 on &&FL& letie~liable for~thetares l&viedfor the-vhob of theyear.




        ~Ropertyaqniredand ovnedbytb@Sabl&Rivvr
         Authorit~+or thepurpose of aowtruaing Iron
        .BridgeLskeie exempt frowtaxatlon.

         The owner oftha propert~onJanuaryl&ia
         liablefm~the taxem le~dagainetthegmperty
         forthevhole year nottithstanaFngt&atthe
         prog+yvasaquLred    bythe:SabineRlver
                               _' :
    Hon. Joe Tunnell,page 3 (WW-ll0)



             Authority,a tax exemptpoliticalsubdivieion
             of tha State,on Api1 let of that year.

                                       Poure very truly,

                                       WILL WILSON
                                       AttorneyGeneral




                                          W. V. Geppert
                                          Assistant

    wvG:gs

    APPROVED:

    OPINIONCm
    H. Grady Chandler,Chairman

    Edwin P. Homer



    Fred Markenthin

    REVIEWEDFCRTEIEATTQRNEYGENERBL
    BY:
        Ge. P. Blackburn




-